602 So. 2d 696 (1992)
Bobby JACKSON, Appellant,
v.
STATE of Florida, Appellee.
No. 92-1889.
District Court of Appeal of Florida, Fourth District.
August 12, 1992.
Bobby Jackson, pro se.
Robert A. Butterworth, Atty. Gen., Tallahassee, and John Tiedemann, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
We reverse and remand for the attachment to the order of denial of post-conviction relief those portions of the record relied on by the trial court for summary denial. McGrady v. State, 591 So. 2d 270 (Fla. 4th DCA 1991). We decline to revisit McGrady, as appellee suggests, as we view *697 the attachment of portions of the record to the order of denial as essential for us to perform our review function under Florida Rule of Appellate Procedure 9.140(g).
Reversed and remanded.
DOWNEY, HERSEY and WARNER, JJ., concur.